Case 1:19-cv-01608-JDB Document 1-2 Filed 06/03/19 Page 1of1

 

IN THE CHANCERY COURT FOR WILLIAMSON COUNTY, TENNESSEE

) wots JUL 12 PH 2:4]

ESTATE OF: JOEL DAVID PAAVOLA. ) N 1 y P9837
)

ee POR ENTRY

ORDER APPOINTING ADMINISTRATOR

 

‘This.cause came on to be heard this Lh day ot s , 2018, before Elaine B:
Beeler, Clerk & Master, upon the petition of Lana Marcellé Paavola to be appointed.
Administrator of the Estate of Joel David Paavola, deceased.

It appearing to the Court that petitioner is a resident of Tennessee, over the age of
eighteen years, and the wife of said decedent.

It further appearing to the court that the usual place of domicile and residence of the:
deceased at the-time of his/her death was Willlamson County, Tennessee; and that he/she
‘dled in this county on June 4, 2018, at the age of 46.

It is, therefore, ORDERED, ADJUDGED AND DECREED that Lana Marcelle Paavola
be appointed Administrator of the Estate of Joel David Paavola, and that Letters of

Administration be issued, Bond is set in the amount of $ 50,000.00.

this _/ (day Gul 2018,

      

ELAINE B. BEELER
CLERK & MASTER

EXHIBIT

  

Case 3:19-cv-00269 Document 1-1 Filed 04/02/19 Page 1 of 1 PagelD #
